DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-2, 4-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866) in view of Gordon (US 2015/0265897).

	Regarding claim 1, Young teaches A method of operating an electronic basketball scoreboard apparatus, the method comprising: See the Abstract
receiving, in a data transmission module from a communicatively coupled user device, a game parameter; See Figure 22 and [0024+]
operating, via a processor, a basketball game based upon the received game parameter;  See [0024+]
receiving, in the processor from a first score sensor, a first indication of a ball passing through a first basketball hoop; See [0043+]
receiving, in the processor from a second score sensor, a second indication of a ball passing through a second basketball hoop; See Figure 22 and [0043+]
determining, via the processor, a first score of the basketball game based on the first indication from the first score sensor; See Figure 22 and [0067+]
determining, via the processor, a second score of the basketball game based on the second indication from the second score sensor; See Figure 22 and [0067+]
transmitting, from the data transmission module to the user device, the first score and the second score.  See Figure 22 and [0067+]
Gordon teaches:
recording, via a camera, video of the basketball game; See [0016+]
transmitting, from the data transmission module to the user device, the recorded video; and  See [0019+]
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with the teaching of Gordon to create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals.  (See [0016+ and 0019+])

	Regarding claim 2, Young teaches the game timer, the end of the game, two different scores and which is greater (See [0025+]).  Gordon teaches the graphics overlay on the recorded video and the transmission module transmitting to a user device the recorded video and graphics (See [0050+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with the teaching of Gordon to allow for the transmission of recorded video of goal shots synchronized with goal timing data with graphical overlays such as time stamps (See [0050+])  The examiner considers the graphics overlay to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter 

	Regarding claim 4, 5 and 9, Young teaches the game timer, first and second statistics based on a game timer, the transmission of such data to a user device (See [0025+]), the transmission to the user device an application for user selection of the game parameters from among a plurality of game parameters (See [0024+] wherein the computer shown in Figure 21 would be send software or application prior to the start of the game wherein the user can select which game parameter they would like to selected such as a game of HORSE or One on One.), the transmission of the first and second scores responsive to a change in at least one of the scores (See [0050+] wherein the automatic scoring would automatically transmit the data based on a change in the score.)

	Regarding claim 7 and 8, Gordon teaches determining through a processor that the parameter received includes a single-player game parameter and disabling a second score sensor (See [0067+] noting the one or more sensors and the automatic disabling of such.  The shot and goal counts are single player game parameters.)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with the teaching of Gordon to allow the system to be put into low-power sleep mode automatically when a specific parameter is achieved (See [0067+]).


Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866) in view of Gordon (US 2015/0265897) and Bose (US 2016/0322078).

	Regarding claims 3 and 6, Bose teaches tags for the graphics which are inclusive of a winning graphic (such as winner, winning shot, winning score or all the scores etc…)(See [0366+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with the teaching of Bose to allow users to retrieve or filter events based on the event tags generated by the analysis system  (See [0366+])  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711